Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

 

This Indemnification Agreement (the “Agreement”), is dated as of  _________,
2015 between Identiv, Inc., a Delaware corporation (the “Corporation”), and
_________________ (“Indemnitee”).

W I T N E S S E T H:

WHEREAS, Indemnitee is either a member of the board of directors of the
Corporation (the “Board of Directors”) or an officer of the Corporation, or
both, and in such capacity or capacities, or otherwise as an Agent (as
hereinafter defined) of the Corporation, is performing a valuable service for
the Corporation; and

WHEREAS, the Corporation is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations or
other business entities unless they are protected by comprehensive
indemnification and liability insurance, due to increased exposure to litigation
costs and risks resulting from their service to such corporations, and because
the exposure frequently bears no reasonable relationship to the compensation of
such directors and officers; and

WHEREAS, the Board of Directors of the Corporation has concluded that, in order
to retain and attract talented and experienced individuals to serve or continue
to serve as officers or directors of the Corporation or as an Agent, and to
encourage such individuals to take the business risks necessary for the success
of the Corporation, it is necessary for the Corporation contractually to
indemnify directors, officers and Agents and to assume for itself to the fullest
extent permitted by law expenses and damages in connection with claims against
such officers, directors and Agents in connection with their service to the
Corporation; and

WHEREAS, Section 145 of the General Corporation Law of the State of Delaware
(the “DGCL”), under which the Corporation is organized, empowers the Corporation
to indemnify by agreement its officers, directors, employees and agents, and
persons who serve, at the request of the Corporation, as directors, officers,
employees or agents of other corporations or enterprises, and expressly provides
that the indemnification provided by the DGCL is not exclusive; and

WHEREAS, the Corporation desires and has requested the Indemnitee to serve or
continue to serve as a director, officer or Agent of the Corporation free from
undue concern for claims for damages arising out of or related to such services
to the Corporation; and

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Corporation on the condition that he
or she be indemnified as herein provided; and

WHEREAS, it is intended that Indemnitee shall be paid promptly by the
Corporation all amounts necessary to effectuate in full the indemnity provided
herein; and

WHEREAS, certain defined terms are set forth in Section 17 below; and



--------------------------------------------------------------------------------

 

WHEREAS, Indemnitee has requested that the Corporation provide additional
protection against personal liability of the Indemnitee other than that provided
for in the Certificate of Incorporation or Bylaws of the Corporation; and

WHEREAS, Indemnitee may have certain rights to indemnification, advancement of
expenses and/or insurance provided by one or more of the Secondary Indemnitors
(as hereinafter defined) (or their affiliates), which Indemnitee, the
Corporation and the Secondary Indemnitors (or their affiliates) intend to be
secondary to the primary obligation of the Corporation to indemnify Indemnitee
as provided herein, with the Corporation’s acknowledgement of, and agreement to,
the foregoing being a material condition to Indemnitee’s willingness to serve as
a director and/or officer of the Corporation:

NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee serving or continuing to serve the Corporation as
an Agent and intending to be legally bound hereby, the parties hereto agree as
follows:

1.Services by Indemnitee.

  Indemnitee agrees to serve or continue to serve (a) as a director or an
officer of the Corporation, or both, so long as Indemnitee is duly appointed or
elected and qualified and until such time as Indemnitee resigns or fails to
stand for election or is removed from Indemnitee’s position, in each case in
accordance with the applicable provisions of the Certificate of Incorporation
and Bylaws of the Corporation, or (b) otherwise as an Agent of the
Corporation.  Indemnitee may from time to time also perform other services at
the request or for the convenience of, or otherwise benefiting the Corporation
or any subsidiary of the Corporation.  Indemnitee may at any time and for any
reason resign or be removed from such position (subject to any other contractual
obligation or other obligation imposed by operation of law), in which event the
Corporation shall have no obligation under this Agreement to continue Indemnitee
in any such position.

2.Indemnification of Indemnitee.

  Subject to the limitations set forth herein and particularly in Section 6
hereof, the Corporation hereby agrees to indemnify Indemnitee as follows:

(a)The Corporation shall, with respect to any Proceeding (as hereinafter
defined), indemnify Indemnitee to the fullest extent permitted by applicable law
or as such law may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment permits the Corporation to provide
broader indemnification rights than the law permitted the Corporation to provide
before such amendment).  The right to indemnification conferred herein shall be
presumed to have been relied upon by Indemnitee in serving or continuing to
serve the Corporation as an Agent and shall be enforceable as a contract
right.  Without in any way diminishing the scope of the indemnification provided
by this Section 2(a), the rights of indemnification of Indemnitee shall include
but shall not be limited to those rights hereinafter set forth.

(b)Without limiting the generality of Section 2(a) above, the Corporation shall
indemnify Indemnitee if Indemnitee is or was, or is threatened to be made, a
party to or participant in any Proceeding (other than an action by or in the
right of the Corporation) by reason of the fact that Indemnitee is or was an
Agent of the Corporation, or any subsidiary of the

2



--------------------------------------------------------------------------------

 

Corporation, or by reason of the fact that Indemnitee is or was serving at the
request of the Corporation as an Agent of another corporation, partnership,
joint venture, trust or other enterprise, against all Expenses (as hereinafter
defined) and Liabilities (as hereinafter defined) incurred by or on behalf of
Indemnitee in connection with such Proceeding (or any claim, issue or matter
therein) if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Corporation, and,
with respect to any criminal action or proceeding, had no reasonable cause to
believe that Indemnitee’s conduct was unlawful. 

(c)Without limiting the generality of Section 2(a) above, the Corporation shall
indemnify Indemnitee if Indemnitee is or was, or is threatened to be made, a
party to or participant in any Proceeding by or in the right of the Corporation
or any subsidiary of the Corporation to procure a judgment in its favor by
reason of the fact that Indemnitee is or was an Agent of the Corporation, or any
subsidiary of the Corporation, or by reason of the fact that Indemnitee is or
was serving at the request of the Corporation as an Agent of another
corporation, partnership, joint venture, trust or other enterprise, against all
Expenses and, to the fullest extent permitted by law, Liabilities incurred by or
on behalf of Indemnitee in connection with such Proceeding (or any claim, issue
or matter therein) if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Corporation; provided, however, that no indemnification shall be made in respect
of any claim, issue or matter as to which Indemnitee shall have been adjudged to
be liable to the Corporation unless and only to the extent that the Court of
Chancery of the State of Delaware or the court in which such Proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such expenses which the Court of
Chancery of the State of Delaware or such other court shall deem proper.

(d)Indemnification for Expenses as a Witness.  Anything in this Agreement to the
contrary notwithstanding, to the fullest extent permitted by applicable law, to
the extent that the Indemnitee, by reason of the fact that Indemnitee is or was
a director, officer, employee or agent of the Company, or any subsidiary of the
Company, is or was, or is or was threatened to be made, a witness in any
Proceeding to which the Indemnitee is not a party, the Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by the
Indemnitee or on the Indemnitee’s behalf in connection therewith.  To the extent
permitted by applicable law, the Indemnitee shall be entitled to indemnification
for Expenses incurred in connection with being or threatened to be made a
witness, as provided in this Section 2(d), regardless of whether the Indemnitee
met the standards of conduct set forth in Sections 2(b) and 2(c) hereof.

(e)If a Proceeding for which Indemnitee is entitled to be indemnified hereunder
asserts a claim against (i) the lawful spouse or legally recognized domestic
partner of Indemnitee or (ii) a property interest of such spouse or domestic
partner, then indemnification shall be extended to such spouse or domestic
partner or for the protection of the property of such spouse or domestic partner
to the extent that the Proceeding does not arise from any actual or alleged act,
error or omission of such spouse or domestic partner.

(f)Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is a party to (or a participant in) and is successful, on the merits
or otherwise, in defense of any

3



--------------------------------------------------------------------------------

 

Proceeding or any claim, issue or matter therein (including, without limitation,
any Proceeding brought by or in the right of the Corporation), the Corporation
shall, to the fullest extent permitted by law, indemnify Indemnitee against all
Expenses incurred by or on behalf of Indemnitee in connection with such
Proceeding.  If Indemnitee is not wholly successful in defense of such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Corporation
shall, to the fullest extent permitted by law, indemnify Indemnitee against all
Expenses incurred by or on behalf of Indemnitee in connection with each
successfully resolved claim, issue or matter.  For purposes of this Section 2(f)
and without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, with respect to such
Proceeding, shall be deemed to be a successful result as to such claim, issue or
matter. 

3.Advancement of Expenses.

  All Expenses incurred by or on behalf of Indemnitee shall be advanced from
time to time by the Corporation to Indemnitee within thirty (30) days after the
receipt by the Corporation of a written request for an advance of Expenses,
whether prior to or after final disposition of a Proceeding, including without
limitation any Proceeding brought by or in the right of the Corporation, unless
and to the extent that there has been a Final Adverse Determination (as
hereinafter defined) that Indemnitee is not entitled to be indemnified for such
Expenses.  The written request for an advancement of any and all Expenses under
this paragraph shall contain reasonable detail of the Expenses incurred by
Indemnitee.  In the event that such written request shall be accompanied by an
statement of counsel to Indemnitee to the effect that such counsel has reviewed
such Expenses and that such Expenses are reasonable in such counsel’s view, then
such expenses shall be deemed reasonable in the absence of clear and convincing
evidence to the contrary.  Indemnitee shall repay such amounts advanced if and
only to the extent there has been a Final Adverse Determination that Indemnitee
is not entitled to be indemnified for such Expenses.  Such repayment obligation
shall be unsecured and shall not bear interest. By execution of this Agreement,
Indemnitee shall be deemed to have made whatever undertaking as may be required
by law at the time of any advancement of Expenses with respect to repayment to
the Corporation of such Expenses and no other undertaking shall be required.  In
the event that the Corporation shall breach its obligation to advance Expenses
under this Section 3, the parties hereto agree that Indemnitee’s remedies
available at law would not be adequate and that Indemnitee would be entitled to
specific performance.

4.Presumptions and Effect of Certain Proceedings.

  Upon making a request for indemnification, Indemnitee shall be presumed to be
entitled to indemnification under this Agreement and the Corporation shall have
the burden of proof to overcome that presumption in reaching any contrary
determination.  The termination of any Proceeding by judgment, order,
settlement, arbitration award or conviction, or upon a plea of nolo contendere
or its equivalent shall not affect this presumption or, except as determined by
a judgment or other final adjudication adverse to Indemnitee, establish a
presumption with regard to any factual matter relevant to determining
Indemnitee’s rights to indemnification hereunder.  The knowledge and/or actions,
or failure to act, of any director, officer, agent or employee of the
Corporation or relevant enterprises will not be imputed to Indemnitee in a
manner that limits or otherwise adversely affects Indemnitee’s rights
hereunder.  If the person or persons so empowered to make a determination
pursuant to Section 5 hereof shall have failed to make the requested
determination within the period provided for in Section 5 hereof, a
determination that Indemnitee is entitled to indemnification shall be deemed to
have been made.

4



--------------------------------------------------------------------------------

 

5.Procedure for Determination of Entitlement to Indemnification. 

(a)Whenever Indemnitee believes that Indemnitee is entitled to indemnification
pursuant to this Agreement, Indemnitee shall submit a written request for
indemnification to the Corporation.  Any request for indemnification shall
include sufficient documentation or information reasonably available to
Indemnitee for the determination of entitlement to indemnification.  The
Secretary or other appropriate officer shall, promptly upon receipt of
Indemnitee’s request for indemnification, advise the Board of Directors in
writing that Indemnitee has made such request.  If, at the time of receipt of
any such request for indemnification, the Corporation has director and officer
insurance policies in effect, the Corporation will promptly notify the relevant
insurers and take such other actions as necessary or appropriate to secure
coverage of Indemnitee for such claim in accordance with the procedures and
requirements of such policies.  Determination of Indemnitee’s entitlement to
indemnification shall be made not later than sixty (60) days after the
Corporation’s receipt of Indemnitee’s written request for such indemnification,
provided that any request for indemnification for Liabilities, other than
amounts paid in settlement, shall have been made after a determination thereof
in a Proceeding.  If it is so determined that the Indemnitee is entitled to
indemnification, and Indemnitee has already paid the Liabilities, reimbursement
to the Indemnitee shall be made within ten (10) days after such determination;
otherwise, the Corporation shall pay the Liabilities on behalf of the Indemnitee
if and when the Indemnitee becomes legally obligated to make payment.

(b)The Corporation shall be entitled to select the forum in which Indemnitee’s
entitlement to indemnification will be heard; provided, however, that if there
is a Change in Control of the Corporation, Independent Legal Counsel (as
hereinafter defined) shall determine whether Indemnitee is entitled to
indemnification.  The forum shall be any one of the following:

(i)a majority vote of Disinterested Directors (as hereinafter defined), even
though less than a quorum;

(ii)by a committee of Disinterested Directors designated by majority vote of
Disinterested Directors, even though less than a quorum;

(iii)Independent Legal Counsel, whose determination shall be made in a written
opinion; or

(iv)the stockholders of the Corporation.

6.Specific Limitations on Indemnification.

  Notwithstanding anything in this Agreement to the contrary, the Corporation
shall not be obligated under this Agreement to make any payment to Indemnitee
with respect to any Proceeding (and Indemnitee hereby waives and relinquishes
any right under this Agreement, the Certificate of Incorporation or Bylaws of
the Corporation to be indemnified and held harmless or to receive any
advancement of Expenses):

(a)To the extent that payment is actually made to Indemnitee under any insurance
policy provided by the Corporation, or is made to Indemnitee by the Corporation
or an affiliate otherwise than pursuant to this Agreement; provided, that the
foregoing shall not affect the rights of Indemnitee or the Secondary Indemnitors
set forth in Section 16 hereof.  Notwithstanding the availability of such
insurance, Indemnitee also may claim indemnification from the Corporation

5



--------------------------------------------------------------------------------

 

pursuant to this Agreement by assigning to the Corporation any claims under such
insurance to the extent Indemnitee is paid by the Corporation; 

(b)Provided there has been no Change in Control, for Liabilities in connection
with Proceedings settled without the Corporation’s consent, which consent,
however, shall not be unreasonably withheld, delayed or conditioned;

(c)For (i) an accounting of profits made from the purchase or sale by Indemnitee
of securities of the Corporation within the meaning of Section 16(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (ii) any
reimbursement of the Corporation by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by the
Indemnitee from the sale of securities of the Corporation, as required in each
case under the Exchange Act (including any such reimbursements that arise
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) from an accounting restatement by the Corporation, or the payment to the
Corporation of profits arising from the purchase, sale or other acquisition or
transfer by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act; provided, however, that notwithstanding any limitation set
forth in this Section 6(c) regarding the Corporation’s obligation to provide
indemnification, Indemnitee shall be entitled under Section 3 hereof to receive
advancement of  Expenses hereunder with respect to any such Proceeding unless
and until a court having jurisdiction over the Proceeding shall have made a
final judicial determination (as to which all rights of appeal therefrom have
been exhausted or lapsed) that Indemnitee has violated said statute;

(d)In connection with any acts, omissions or transactions for which Indemnitee
is prohibited from receiving indemnification under applicable law; provided,
however, that notwithstanding any limitation set forth in this Section 6(d)
regarding the Corporation’s obligation to provide indemnification, Indemnitee
shall be entitled under Section 3 hereof to receive advancement of Expenses
hereunder with respect to any such Proceeding unless and until a court having
jurisdiction over the Proceeding shall have made a final judicial determination
(as to which all rights of appeal therefrom have been exhausted or lapsed) that
Indemnitee has engaged in acts, omissions or transactions for which Indemnitee
is prohibited from receiving indemnification under applicable law; or

(e)In connection with a Proceeding commenced by Indemnitee (other than a
Proceeding commenced by Indemnitee to enforce Indemnitee’s rights under this
Agreement), unless the commencement of such Proceeding was authorized by the
Board of Directors.

7.Fees and Expenses of Independent Legal Counsel.

  The Corporation agrees to pay the reasonable fees and expenses of Independent
Legal Counsel should such Independent Legal Counsel be retained to make a
determination of Indemnitee’s entitlement to indemnification pursuant to Section
5(b) of this Agreement, and to fully indemnify such Independent Legal Counsel
against any and all expenses and losses incurred by any of them arising out of
or relating to this Agreement or their engagement pursuant hereto.

8.Remedies of Indemnitee.

(a)In the event that (i) a determination pursuant to Section 5 hereof is made
that Indemnitee is not entitled to indemnification, (ii) advances of Expenses
are not made pursuant to this Agreement, (iii) payment has not been timely made
following a

6



--------------------------------------------------------------------------------

 

determination of entitlement to indemnification pursuant to this Agreement, or
(iv) Indemnitee otherwise seeks enforcement of this Agreement, Indemnitee shall
be entitled to a final adjudication in the Court of Chancery of the State of
Delaware of the remedy sought.  Alternatively, unless court approval is required
by law for the indemnification sought by Indemnitee, Indemnitee at Indemnitee’s
option may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the commercial arbitration rules of the American Arbitration
Association now in effect, which award is to be made within ninety (90) days
following the filing of the demand for arbitration.  The Corporation shall not
oppose Indemnitee’s right to seek any such adjudication or arbitration
award.  In any such proceeding or arbitration Indemnitee shall be presumed to be
entitled to indemnification and advancement of Expenses under this Agreement and
the Corporation shall have the burden of proof to overcome that presumption. 

(b)In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 5
hereof, the decision in the judicial proceeding or arbitration provided in
paragraph (a) of this Section 8 shall be made de novo and Indemnitee shall not
be prejudiced by reason of a determination that Indemnitee is not entitled to
indemnification.

(c)If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 5 hereof, or is deemed to have been made pursuant to
Section 4 hereof or otherwise pursuant to the terms of this Agreement, the
Corporation shall be bound by such determination.

(d)The Corporation shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable.  The
Corporation shall stipulate in any such court or before any such arbitrator that
the Corporation is bound by all the provisions of this Agreement and is
precluded from making any assertion to the contrary.

(e)Expenses incurred by Indemnitee in connection with Indemnitee’s request for
indemnification under, seeking enforcement of or to recover damages for breach
of this Agreement shall, if requested by Indemnitee, be advanced by the
Corporation within ten (10) days after the receipt by the Corporation of a
written request therefor, irrespective of any Final Adverse Determination that
Indemnitee is not entitled to indemnification.

9.Contribution.

  To the fullest extent permissible under applicable law, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever, the Corporation, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Corporation and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Corporation (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

7



--------------------------------------------------------------------------------

 

10.Maintenance of Insurance. 

  The Corporation represents that it presently has in place or will put in place
in connection with its initial public offering certain directors’ and officers’
liability insurance policies covering its directors and officers.  Subject only
to the provisions within this Section 10, the Corporation agrees that so long as
Indemnitee shall have consented to serve or shall continue to serve as a
director or officer of the Corporation, or both, or as an Agent of the
Corporation, and thereafter so long as Indemnitee shall be subject to any
possible Proceeding (such periods being hereinafter sometimes referred to as the
“Indemnification Period”), the Corporation will use all reasonable efforts to
maintain in effect for the benefit of Indemnitee one or more valid, binding and
enforceable policies of directors’ and officers’ liability insurance from
established and reputable insurers, providing, in all respects, coverage both in
scope and amount which is no less favorable than that presently provided or,
following the Corporation’s initial public offering, than that provided as of
the time of such initial public offering and at least as favorable to Indemnitee
as the insurance coverage provided to any other director or officer of the
Corporation.  Notwithstanding the foregoing, the Corporation shall not be
required to maintain said policies of directors’ and officers’ liability
insurance during any time period if during such period such insurance is not
reasonably available or if it is determined in good faith by the then directors
of the Corporation either that:

(i)The premium cost of maintaining such insurance is substantially
disproportionate to the amount of coverage provided thereunder; or

(ii)The protection provided by such insurance is so limited by exclusions,
deductions or otherwise that there is insufficient benefit to warrant the cost
of maintaining such insurance.

Anything in this Agreement to the contrary notwithstanding, to the extent that
and for so long as the Corporation shall choose to continue to maintain any
policies of directors’ and officers’ liability insurance during the
Indemnification Period, the Corporation shall maintain similar and equivalent
insurance for the benefit of Indemnitee during the Indemnification Period
(unless such insurance shall be less favorable to Indemnitee than the
Corporation’s existing policies).

11.Modification, Waiver, Termination and Cancellation.

  No supplement, modification, termination, cancellation or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.  

12.Subrogation.

  In the event of payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Corporation effectively to bring suit to
enforce such rights; provided, that the foregoing shall not affect the rights of
Indemnitee or the Secondary Indemnitors set forth in Section 16 hereof.

13.Notice by Indemnitee and Defense of Claim.

  Indemnitee shall promptly notify the Corporation in writing upon being served
with any summons, citation, subpoena, complaint,

8



--------------------------------------------------------------------------------

 

indictment, information or other document relating to any matter, whether civil,
criminal, administrative or investigative that may result in the right to
indemnification or the advancement of Expenses, but the omission so to notify
the Corporation will relieve the Corporation of its advancement or
indemnification obligations under this Agreement only to the extent the
Corporation can establish that such omission to notify resulted in actual and
material prejudice to it that cannot be reversed or otherwise eliminated without
any material negative effect on the Corporation.  Notwithstanding the foregoing,
such omission will not relieve the Corporation from any liability that it may
have to Indemnitee otherwise than under this Agreement.  With respect to any
Proceeding as to which Indemnitee notifies the Corporation of the commencement
thereof:

(a)The Corporation will be entitled to participate therein at its own expense;
and

(b)The Corporation jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that the Corporation shall not be
entitled to assume the defense of any Proceeding if there has been a Change in
Control or if Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Corporation and Indemnitee with respect to such
Proceeding.  After notice from the Corporation to Indemnitee of its election to
assume the defense thereof, the Corporation will not be liable to Indemnitee
under this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below.  Indemnitee shall have the right
to employ Indemnitee’s own counsel in such Proceeding, but the fees and expenses
of such counsel incurred after notice from the Corporation of its assumption of
the defense thereof shall be at the expense of Indemnitee unless:

(i)the employment of counsel by Indemnitee has been authorized by the
Corporation;

(ii)Indemnitee shall have reasonably concluded that counsel engaged by the
Corporation may not adequately represent Indemnitee due to, among other things,
actual or potential differing interests; or

(iii)the Corporation shall not in fact have employed counsel to assume the
defense in such Proceeding or shall not in fact have assumed such defense and be
acting in connection therewith with reasonable diligence; in each of which cases
the fees and expenses of such counsel shall be at the expense of the
Corporation.

(c)The Corporation shall not, without the prior written consent of Indemnitee,
which may be provided or withheld in Indemnitee’s sole but reasonable
discretion, effect any settlement of any Proceeding against Indemnitee or that
would impose any cost, liability, or limitation on Indemnitee unless (i) such
settlement solely involves the payment of money or performance of any obligation
by persons other than Indemnitee and includes an unconditional release of
Indemnitee by all relevant parties from all liability on any matters that are
the subject of such Proceeding and an acknowledgment that Indemnitee denies all
wrongdoing in connection with such matters and (ii) the Corporation has fully
indemnified the Indemnitee with respect to, and

9



--------------------------------------------------------------------------------

 

held Indemnitee harmless from and against, all Expenses incurred by or on behalf
of Indemnitee in connection with such Proceeding. 

14.Notices.

  All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, or (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:

 

(a)

If to Indemnitee, to the address set forth below Indemnitee’s name on the
signature page hereof.

 

 

(b)

If to the Corporation, to:

Identiv, Inc.

39300 Civi Center Dr., Suite 140

 

Fremont, CA 94538



Attn:  CFO

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

15.Nonexclusivity.

  The rights of Indemnitee hereunder shall not be deemed exclusive of any other
rights to which Indemnitee may be entitled under applicable law, the
Corporation’s Certificate of Incorporation or Bylaws, or any agreements, vote of
stockholders, resolution of the Board of Directors or otherwise, and to the
extent that during the Indemnification Period the rights of the then existing
directors and officers are more favorable to such directors or officers than the
rights currently provided to Indemnitee thereunder or under this Agreement,
Indemnitee shall be entitled to the full benefits of such more favorable rights.

16.Indemnification and Advancement Rights Primary.

  The Corporation hereby acknowledges that Indemnitee has or may have certain
rights to indemnification, advancement of expenses and/or insurance provided by
one or more parties other than the Corporation or an affiliate of the
Corporation (collectively, the “Secondary Indemnitors”).  The Corporation hereby
acknowledges and the Corporation and Indemnitee hereby agree: (i) that the
Corporation is the indemnitor of first resort; i.e., its obligations to
Indemnitee are primary and any obligation of the Secondary Indemnitors to
advance expenses or to provide indemnification or any obligation of any insurer
of any Secondary Indemnitor to provide insurance coverage for the same Expenses
or Liabilities incurred by Indemnitee are secondary; (ii) that the Corporation
shall be required to advance the full amount of Expenses incurred by Indemnitee
and shall be liable for the full amount of all Expenses, judgments, penalties,
fines and amounts paid in settlement to the extent legally permitted and as
required by the terms of this Agreement and the Certificate of Incorporation
and/or Bylaws of the Corporation (or any other agreement between the Corporation
and Indemnitee), without regard to any rights Indemnitee may have against the
Secondary Indemnitors or any insurer of any Secondary Indemnitor; and (iii) that
the Corporation irrevocably waives, relinquishes and releases the Secondary
Indemnitors from any and all claims against the Secondary Indemnitors that the
Corporation may have for contribution, subrogation or any other recovery of any
kind in respect thereof.  The Corporation further agrees

10



--------------------------------------------------------------------------------

 

that no advancement or payment by the Secondary Indemnitors on behalf of
Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Corporation shall affect the foregoing and the
Secondary Indemnitors shall have a right of contribution and/or subrogation to
the extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Corporation.  The Corporation and Indemnitee agree that
the Secondary Indemnitors are express third party beneficiaries of the terms of
this provision.  

17.Certain Definitions.

(a)“Agent” shall mean any person who is or was, or who has consented to serve
as, a director, officer, employee, agent, fiduciary, joint venturer, partner,
manager or other official of the Corporation or a subsidiary or an affiliate of
the Corporation, or any other entity (including without limitation, an employee
benefit plan), in each case either at the request of, for the convenience of, or
otherwise to benefit the Corporation or a subsidiary of the Corporation.  Any
person who is or was serving as a director, officer, employee or agent of a
subsidiary of the Corporation shall be deemed to be serving, or have served, at
the request of the Corporation.

(b)“Change in Control” shall mean the occurrence, after the Corporation’s
initial public offering,  of any of the following:

(i)Both (A) any “person” (as defined below) is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing at least twenty percent (20%) of the
total voting power represented by the Corporation’s then outstanding voting
securities and (B) the beneficial ownership by such person of securities
representing such percentage is not approved by a majority of the “Continuing
Directors” (as defined below);

(ii)  Any “person” is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing at least fifty percent (50%) of the total voting power
represented by the Corporation’s then outstanding voting securities;

(iii)A change in the composition of the Board of Directors occurs, as a result
of which fewer than two‑thirds of the incumbent directors are directors (the
“Continuing Directors”) who either (A) had been directors of the Corporation on
the “look-back date” (as defined below) (the “Original Directors”) or (B) were
elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority in the aggregate of the Original
Directors who were still in office at the time of the election or nomination and
directors whose election or nomination was previously so approved;

(iv)The stockholders of the Corporation approve a merger or consolidation of the
Corporation with any other corporation, if such merger or consolidation would
result in the voting securities of the Corporation outstanding immediately prior
thereto representing (either by remaining outstanding or by being converted into
voting securities of the surviving entity) 50% or less of the total voting power
represented by the voting securities of the Corporation or such surviving entity
outstanding immediately after such merger or consolidation; or

11



--------------------------------------------------------------------------------

 

(v)The stockholders of the Corporation approve (A) a plan of complete
liquidation of the Corporation or (B) an agreement for the sale or disposition
by the Corporation of all or substantially all of the Corporation’s assets. 

For purposes of Subsections (i) and (ii) above, the term “person” shall have the
same meaning as when used in Sections 13(d) and 14(d) of the Exchange Act, but
shall exclude (x) a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation or of a parent or subsidiary of the
Corporation or (y) a corporation owned directly or indirectly by the
stockholders of the Corporation in substantially the same proportions as their
ownership of the common stock of the Corporation.

For purposes of Subsection (iii) above, the term “look-back date” shall mean the
later of (x) the date first written above in the preamble to this Agreement or
(y) the date 24 months prior to the date of the event that may constitute a
“Change in Control.”

Any other provision of this Section 17(b) notwithstanding, the term “Change in
Control” shall not include a transaction, if undertaken at the election of the
Corporation, the result of which is to sell all or substantially all of the
assets of the Corporation to another corporation (the “surviving corporation”);
provided that the surviving corporation is owned directly or indirectly by the
stockholders of the Corporation immediately following such transaction in
substantially the same proportions as their ownership of the Corporation’s
common stock immediately preceding such transaction; and provided, further, that
the surviving corporation expressly assumes this Agreement.

(c)“Disinterested Director” shall mean a director of the Corporation who is not
or was not a party to the Proceeding in respect of which indemnification is
being sought by Indemnitee.

(d)“Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by Indemnitee for which Indemnitee is otherwise not compensated by the
Corporation or any third party) actually and reasonably incurred in connection
with either the investigation, defense, settlement or appeal of a Proceeding or
establishing or enforcing a right to indemnification under this Agreement,
applicable law or otherwise; provided, however, that “Expenses” shall not
include any Liabilities.

(e)“Final Adverse Determination” shall mean that a determination that Indemnitee
is not entitled to indemnification shall have been made pursuant to Section 5
hereof and either a final adjudication in the courts of the State of Delaware
from which there is no further right of appeal or a final decision of an
arbitrator pursuant to Section 8(a) hereof shall have denied Indemnitee’s right
to indemnification hereunder.

(f)“Independent Legal Counsel” shall mean a law firm or a member of a firm
selected by the Corporation and approved by Indemnitee (which approval shall not
be unreasonably withheld) or, if there has been a Change in Control, selected by
Indemnitee and approved by the Corporation (which approval shall not be
unreasonably withheld), that neither is presently nor in

12



--------------------------------------------------------------------------------

 

the past five (5) years has been retained to represent:  (i) the Corporation or
any of its subsidiaries or affiliates, or Indemnitee or any corporation of which
Indemnitee was or is a director, officer, employee or agent, or any subsidiary
or affiliate of such a corporation, in any material matter, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Legal Counsel”
shall not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Corporation or Indemnitee in an action to determine Indemnitee’s
right to indemnification under this Agreement. 

(g)“Liabilities” shall mean liabilities of any type whatsoever including, but
not limited to, any judgments, fines, Employee Retirement Income Security Act
excise taxes and penalties, penalties and amounts paid in settlement (including
all interest assessments and other charges paid or payable in connection with or
in respect of such judgments, fines, penalties or amounts paid in settlement) of
any Proceeding.

(h)“Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, in which Indemnitee was, is or may be involved
as a party or target, that is associated with Indemnitee’s being an Agent of the
Corporation.

18.Binding Effect; Duration and Scope of Agreement.

  This Agreement shall be binding upon the parties hereto and their respective
successors and assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Corporation), spouses, heirs and personal and legal
representatives.  This Agreement shall be deemed to be effective as of the
commencement date of the Indemnitee’s service as an officer or director of the
Corporation and shall continue in effect during the Indemnification Period,
regardless of whether Indemnitee continues to serve as an Agent.

19.Severability.

  If any provision or provisions of this Agreement (or any portion thereof)
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:

(a)the validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired thereby; and

(b)to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.

20.Governing Law.

  This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, as applied to contracts between Delaware
residents entered into and to be performed entirely within the State of
Delaware, without regard to conflict of laws rules.

21.Consent to Jurisdiction.

  Except with respect to any arbitration commenced by Indemnitee pursuant to
Section 8 hereof, the Corporation and Indemnitee each irrevocably consent to the
jurisdiction of the courts of the State of Delaware for all purposes in
connection

13



--------------------------------------------------------------------------------

 

with any action or proceeding that arises out of or relates to this Agreement
and agree that any court action instituted under this Agreement shall be brought
only in the state courts of the State of Delaware.

22.Entire Agreement.

  This Agreement represents the entire agreement between the parties hereto, and
there are no other agreements, contracts or understandings between the parties
hereto with respect to the subject matter of this Agreement, except as
specifically referred to herein or as provided in Section 15 hereof.

23.Counterparts.

  This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement.

*  *  *




14



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
a duly authorized officer and Indemnitee has executed this Agreement as of the
date first above written.

IDENTIV, INC., a Delaware corporation

 

 

 

By

 

Its

 

 

INDEMNITEE

 

 

 

 

 

 

Address:

 

 

15

